          Case 3:20-cv-00086-BD Document 11 Filed 09/14/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             NORTHERN DIVISION

ARETHA COOK                                                                     PLAINTIFF

V.                             CASE NO. 3:20-CV-86-BD

ANDREW SAUL, Commissioner,
Social Security Administration                                               DEFENDANT

                                          ORDER

       By order of May 26, 2020, the Court granted the Commissioner’s unopposed

motion to stay proceedings. (Doc. No. 7; Doc. No. 8) The stay was premised on the

Social Security Administration’s functional limitations in producing certified transcripts

during the COVID-19 pandemic.

       On September 11, 2020, the Commissioner filed his answer and notice of

conventional filing of the administrative transcript. Accordingly, the stay is lifted; and the

Clerk is directed to reopen this case.

       IT IS SO ORDERED this 14th day of September, 2020.


                                               ____________________________________
                                                UNITED STATES MAGISTRATE JUDGE
